Exhibit LIST OF REGISTRANT’S SUBSIDIARIES State of Other Jurisdiction of Incorporation Baccarat Silicon, Inc. California Bay Semiconductor, Inc. California Creative Electric, Inc. New York Integrated Circuit Systems, Inc. Pennsylvania Integrated Device Technology Asia Limited Hong Kong IDT Asia, Limited Hong Kong Integrated Device Technology Bermuda, Ltd. Bermuda IDT Europe Limited United Kingdom I.D.T. France S.A.R.L. France Integrated Device Technology International Holdings, Inc. California IDT Integrated Device Technology AB (Sweden) Sweden Integrated Device Technology GmbH Germany Integrated Device Technology Ireland Holding, Ltd. (Ireland) Ireland Integrated Device Technology (Israel) Ltd. Israel Integrated Device Technology S.r.l. Italy Integrated Device Technology Korea, Inc. Korea Integrated Device Technology (Malaysia) SDN. BHD Malaysia Integrated Device Technology (Philippines), Inc. Philippines IDT Singapore Pte. Ltd. Singapore Newave Semiconductor Corporation California Micro Networks Corporation Delaware MNC Worchester Corporation Delaware IDT Shanghai Co. Ltd. China Nippon IDT G.K. Japan IDT Canada Inc. Canada IDT Canada Holdings Inc. Canada ZettaCom, Inc. Delaware
